Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Katsunori (CN1703459A) in view of Pham et al (US 2015/0018788 A1). Katsunori is interpreted from a machine translation.
With regards to claim 1, Katsunori discloses a polarizer plate comprising two polarizer protective layers (i.e., first and second surface layers) each laminated to a surface of a polarizer (i.e., internal part), the two polarizer protective layers each comprising norbornene resin (i.e., cyclic olefin resin) and styrene-based elastomer (See English Translation of Description of Katsunori: page 4, first four paragraphs; page 18, second-to-last paragraph). The polarizer protective layers have thicknesses of 40 microns, and the polarizer has a thickness of 75 microns, leading to both of the polarizer protective layers having thicknesses of 25% of the total thickness and the polarizer having a thickness of 50% of the total thickness (i.e., polarizer thickness of 40 microns / total thickness of (75 + 40 + 40) microns = 40 / 155 = 0.25, or 25% of the total thickness) (See Katsunori: page 20, last sentence continued onto page 21; page 21, second-to-last paragraph).
Although Katsunori does not appear to expressly recite an internal part (i.e., polarizer) having styrene-based elastomer, such that the minor-axis dispersion diameter of the styrene-based elastomer of the first or second surface layer parts is from 75 to 125% of an average value of a minor-axis dispersion diameter of the internal part, Katsunori teaches that the polarizer material is not particularly limited and contains a composition comprising norbornene (See Katsunori: page 19, third and fourth paragraphs). Based on this teaching, one of ordinary skill would have selected the composition of the polarizer protective layers for the polarizer, since composition of the polarizer protective layers contains a norbornene composition, and the polarizer is disclosed as containing a polarizer composition known in the art (i.e., which includes the polarizer protective layer compositions) (See Katsunori: page 19, third and fourth paragraphs). This modification is further motivated based on the improved breakage resistance (i.e., tensile elongation at break) associated with the polarizer protective layers and their inclusion of styrene elastomer (See Katsunori: page 8, last paragraph).
Since the polarizer protective layers contain a styrene-based elastomer, and given that the same styrene-based elastomer is used in each of the layers, each of the layers would have the same minor axis dispersion diameter (i.e., 100%) (See above discussion).
 Katsunori teaches that the styrene elastomer is in the form of rods having controlled diameter (i.e., controlled minor-axis dispersion diameter) (See Katsunori: page 13, second-to-last paragraph). Katsunori teaches that the rod diameter affects transparency. In particular, the diameter of the rod is equivalent to the wavelength of light transmitted (i.e., the minor-axis dispersion diameter is a result-effective variable) (See Katsunori: page 13, second-to-last paragraph). Considering that Katsunori teaches manufacturing the overall polarizer plate such that it is transparent due to a particular wavelength of light, one of ordinary skill would particularly envisage selecting the same rod diameter (i.e., minor-axis dispersion diameter) for the styrene elastomer of each of the layers, since such a selection would maximize transparency at a given wavelength of light (i.e., one of ordinary skill is motivated to adjust minor-axis dispersion diameter) (See Katsunori: page 13, second-to-last paragraph).  ). Therefore, one of ordinary skill would have found it obvious to have optimized the minor-axis dispersion diameters of the styrene elastomer in each of the layers (i.e., including the first surface layer part, second surface layer part, and internal part), and in particular, one of ordinary skill is guided towards selecting the same minor-axis dispersion diameter for each of the first surface layer, second surface layer, and internal part (i.e., a value of 100%) (See Katsunori: page 13, second-to-last paragraph).  See MPEP 2144.05 (II).
Although Katsunori is directed to norbornene polymers, Katsunori does not specifically disclose an addition polymer of ethylene and norbornene.
Pham discloses a flexible barrier film made of an ethylene-norbornene copolymer (i.e., addition polymer of ethylene and norbornene) (Pham: abstract para. [0037]-[0038]). Pham is primarily directed to providing improved barrier properties, which the Katsunori reference would appreciate as its film is used as a building material or in an electronic device (both uses which require barrier properties). Pham and Katsunori are analogous art in that they are related to the same field of endeavor of norbornene films. One of ordinary skill in the art would have found it obvious to have selected the ethyelene-norbornene copolymer of Pham for the norbornene polymer of Katsunori, in order to improve the barrier properties of the film of Katsunori, and also improve the extrusion properties of the film of Katsunori (Pham: para. [0038]).
In addition, the styrene elastomer is a hydrogenated styrene/butadiene block copolymer (See Katsunori: page 8, second-to-last paragraph).
With further regards to claim 1, Katsunori discloses a styrene content of, for example, 32%, 28%, or 40% (See Katsunori: embodiments 1, 3, and 4, for 32%, 28%, and 40%, respectively). This styrene content is essentially the mole percent styrene in the hydrogenated styrene/butadiene copolymer (i.e., the examples of Katsunori teach, respectively, 32 mol%, 28 mol %, and 40 mol% of styrene as a ratio of butadiene to styrene). Since the copolymer comprises only styrene and butadiene, Katsunori discloses, respectively, 68 mol % (i.e., 100 – 32 = 68), 72 mol% (i.e., 100 – 28 = 72) and 60 mol % (i.e., 100 – 40 = 60) butadiene as a ratio of butadiene to styrene. In addition, Katsunori teaches that the composition comprises 5 to 40 parts by weight rubbery polymer (i.e., styrene elastomer) for every 100 parts norbornene resin (i.e., cyclic olefin) (See Katsunori: claim 1). Therefore, the amount of styrene elastomer ranges from 4.76 wt. % to 28.6 wt. % (i.e., 5 parts styrene elastomer / (5 parts styrene elastomer + 100 parts norbornene) = 5/105 = 0.0476 = 4.76 wt. % styrene). This range overlaps the claimed range of not less than 5 wt. % and not greater than 35 wt. %. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 2, given that the same styrene-based elastomer is used in each of the layers, each of the layers would have the same minor axis dispersion diameter (i.e., 100%) (See above discussion).
 Alternatively, Katsunori teaches that the styrene elastomer is in the form of rods having controlled diameter (i.e., controlled minor-axis dispersion diameter) (See Katsunori: page 13, second-to-last paragraph). Katsunori teaches that the rod diameter affects transparency. In particular, the diameter of the rod is equivalent to the wavelength of light transmitted (i.e., the minor-axis dispersion diameter is a result-effective variable) (See Katsunori: page 13, second-to-last paragraph). Considering that Katsunori teaches manufacturing the overall polarizer plate such that it is transparent due to a particular wavelength of light, one of ordinary skill would particularly envisage selecting the same rod diameter (i.e., minor-axis dispersion diameter) for the styrene elastomer of each of the layers, since such a selection would maximize transparency at a given wavelength of light (i.e., one of ordinary skill is motivated to adjust minor-axis dispersion diameter) (See Katsunori: page 13, second-to-last paragraph).  ). Therefore, one of ordinary skill would have found it obvious to have optimized the minor-axis dispersion diameters of the styrene elastomer in each of the layers (i.e., including the first surface layer part, second surface layer part, and internal part), and in particular, one of ordinary skill is guided towards selecting the same minor-axis dispersion diameter for each of the first surface layer, second surface layer, and internal part (i.e., a value of 100%) (See Katsunori: page 13, second-to-last paragraph).  See MPEP 2144.05 (II).
With regards to claim 12, the minor-axis dispersion diameter ranges from tens of nanometers to hundreds of nanometers, which is within the claimed range of 0.4 microns to 2.0 microns (See Katsunori: page 13, fourth paragraph). This range overlaps the claimed range. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 23, Katsunori discloses a styrene content of, for example, 32%, 28%, or 40% (See Katsunori: embodiments 1, 3, and 4, for 32%, 28%, and 40%, respectively).
With regards to claim 24, Katsunori generically teaches a number average molecular weight for its resins (which includes the styrene/butadiene elastomer) of 300 to 10,000, which overlaps the claimed range of 5,000 to 300,000, thereby establishing a prima facie case of obviousness (See Katsunori: claim 10).

Response to Arguments
Applicant’s arguments filed February 28th, 2021, have been fully considered but they are not found persuasive.
Applicant argues that Katsunori and Pham do not teach claim 1 as amended. This argument is not found persuasive as the submitted amendment includes the subject matter of previous dependent claims 4 and 22 (which have now been cancelled). Applicant does not appear to present any arguments with regards to this subject matter, other than the assertion that the prior art does not teach such subject matter. Applicant’s arguments are not found persuasive in this regard, as the subject matter incorporated into claim 1 was previously addressed, and nowhere do Applicant’s arguments take the previous rejection of these limitations into consideration. 
Applicant argues that the specification describes significant benefits provided by using the styrene-base elastomer of the claims. These arguments are not found persuasive as Applicant has not supplied evidence that the benefits amount to unexpected results. Although Applicant cites to Example 5 of the present specification as having superior tear strength, Example 5 includes one specific styrene-based elastomer, and the claims are much broader. Although Applicant appears to identify a nexus (i.e., the combination of a ratio of butadiene to styrene in the hydrogenated styrene/budadiene block copolymer of from 10 to 90 mol %, and an added amount of the hydrogenated styrene/butadiene block copolymer in the cyclic olefin resin composition of not less than 5 wt. % and not greater than 35 wt. %), the examples of the present specification do not clearly establish a butadiene/styrene ratio in the block copolymer. The examples of the present specification list specific trade name materials for the block copolymer, but there is no mention of the molar ratios in these materials. Therefore, it is not clear whether or not the examples are within the scope of the claim. In addition, the Examiner notes Applicant argues that the claimed ranges contribute to the unexpected properties, as can been seen in Example 5, but the other examples (i.e., Examples 1-4 and 6) also have Applicant’s claimed amount of hydrogenated styrene/butadiene block copolymer (i.e., 10 wt. %, which is within the claimed range of not less than 5 wt. % and not greater than 35 wt. %), yet Applicant argues that Example 5 has superior properties compared to these examples. It Is not clear, therefore, how the claimed range of not less than 5 wt. % and not greater than 35 wt. % is responsible for the argued unexpected results, when Applicant’s examples which do not appear to demonstrate the alleged unexpected results fall within this range. Furthermore, Applicant has not established unexpected results across the entirety of the claimed ranges (i.e., Applicant only presents data at 10 wt. % of hydrogenated styrene/butadiene block copolymer, yet the claimed range is much broader at not less than 5 wt. % and not greater than 35 wt. %
Applicant argues that the rubber polymer of Katsunori is not particularly limited, that styrene elastomers are preferred, and that none of the examples in Katsunori use a hydrogenated styrene/butadiene block copolymer. Applicant further argues that there would be comparable results for its materials, and Katsunori does not suggest superior results. Applicant additionally argues that Katsunori does not explicitly list Applicant’s claimed ranges. The Examiner agrees that these are factors which must be considered when comparing the prior art against the claimed invention in determining the presence of unexpected results. However, these arguments are not found persuasive as they do not alleviate the issues with Applicant’s arguments of unexpected results as indicated above (i.e., essentially, the compositional identity of Applicant’s polymers cannot be ascertained to the necessary extent, that the other examples include features of the argued example which produces unexpected results, and that the claimed copolymer amount range is broader than what the evidence in the present specification describes).
Applicant argues that Katsunori teaches styrene elastomers would be selected instead of hydrogenated styrene/butadiene block copolymers. This argument is not found persuasive as hydrogenated styrene/butadiene block copolymers are a type of styrene elastomer. If anything, that Katsunori advocates selection of styrene elastomers would further point to a person of ordinary skill to select a styrene elastomer, such as a styrene/butadiene block copolymer.
Applicant further argues that the results of Example 5 are far removed from the results of Example 6. Applicant argues that the other examples use styrene/ethylene/butylene/styrene copolymer. These arguments are not found persuasive as if this is the case, Applicant has not provided evidence of unexpected results across the entire claimed ranges of 10 to 90 mol% butadiene to styrene and not less than 5 wt. % and no greater than 35 wt. % styrene-based elastomer. Applicant essentially includes only a single data point which allegedly produces unexpected results. Applicant has not enabled the full scope of unexpected results for these claimed ranges. Furthermore, Applicant has not provided evidence that the styrene-based elastomer of Example 5 has a butadiene to styrene ratio within the claimed range of 10 to 90 mol%.
Applicant argues that the results of Example 5 are 20% higher than those of Example 6. The Examiner agrees with Applicant’s calculation. The Examiner agrees a 20% increase is superior. However, the Examiner notes this does not alleviate the deficiencies noted above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783